                                                         Fl Lt'D JS
To: United States District Court
    Clerk of the Court                      \: ·
                                              1
                                                   E\ ·~-Jt;/t; rf-{/,t ~ 8f t.j .~
    Gene Snyder U.S. Courthouse
    601 W. Brdadway, Rm. 106                       19 JUL 29 PM 2: 24'
    Louisville,Kentucky 40202

From: Darryl Grigsby #214497 Dorm 4
      Northpoint Training Center
      P.O. Box 479           .
      Burgin,Kentucky 40310

Date: July 24, 2019@ 1:00PM.

Re: Not recieving BrJefs/3:17-CV-463-CRS.

Dear Clerk:
      I'm sending you this letter in regards of the above stated case.
My attorney .is Maureen Sullivan. Through the past year I have been trying
to recieve any and all briefs or any legal miterials that I need so that
I will be able to proceed further with my case. I have expressed deeply
that these itens are needed and still I(haven't recieved anything. there-
fore I'm trying to make the Courts aware of the situation that I facing.
Thank you for your time and patience.
                                   Respectfully Submitted,

                                   Darryl Grigsby


In Addition: I would like to know the status of my case. I would also
             would like to know the cost of the briefs as well.
                                                                                                               - ,,-,   '-•.               '\
                                                                                                                                                I
DARRYL GRIGSBY #214497 Dorm 4
NORTHPOINT TRAINING CENTER
P.O. BOX ·479. ..
BURGIN,KENTUCKY [0310
                                19 JUL 29 PH 2: 24'
                                  UNTITED STATES DISTRICT COURT
                                        CLERK OF THE COURT
                                   GENE SNYDER U.S. COURTHOUSE
                                     601 W. BROADWAY, RM. 106
                                    LOUISVILLE, KENTUCKY-·402D2
                                                      111il 11 111iiii I'P 11hh; fihi ;; 1 ; ,Iii Ii 1,.,11j, 111 1ijmiii      •i.ii iii
